DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I including claims 1-14 in the reply filed on 05/31/2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“electromagnetic interference emitting devices” in claim 1 which recites a function without the structure necessary to perform the function. “electromagnetic interference emitting devices” corresponds to cellular devices, personal computers, watches, and other hardware device that intentionally emits electromagnetic radiation for any purpose in paragraph [0035] of the specification.
“a gas flow control device” of claim 13 which lacks structure to perform the recited function. “a gas flow control device” corresponds to a fan in paragraph [0093] of the specification. Examiner notes that claim 14 positively recites a fan and therefore is not being interpreted under 112(f). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sizemore (US 2017/0071063 A1).
Regarding claim 1, Sizemore discloses a data processing device (Sizemore 1100) comprising an internal volume (Sizemore 1130) for housing electromagnetic interference emitting devices (Sizemore [0110]) and two electromagnetic radiation absorbing vents (Sizemore [0108], see figures 11B-12B) that delineate a flow path between them through the internal volume. Examiner notes that Sizemore does not explicitly use the term vent, however Sizemore teaches apertures for thermal cooling (see figures 12A and 12B) located adjacent a fan (see Sizemore figure 12B) and therefore inherently the panel with EMI shielding and thermal cooling structures is a vent.
Regarding claim 2, Sizemore as applied to claim 1 discloses the internal volume is adapted to suppress EMI transmission from within the internal volume to an ambient environment (Sizemore [0002] and [0038]).
Regarding claim 7, Sizemore as applied to claim 1 discloses the first EMR absorbing vent (Sizemore 1110) comprises a plurality of gas flow paths (See Sizemore figure 12B). Examiner notes that each aperture shown in figure 12B is a gas flow path.
Regarding claim 8, Sizemore as applied to claim 7 discloses the gas flow paths comprise hollow portions formed by the apertures (see Sizemore figure 12a) and further discloses the entire housing including the EMR absorbing vents can be made of an EMR lossy material such as aluminum, steel, or a plastic coated/impregnated with metal (Sizemore [0120]).
Regarding claim 9, Sizemore as applied to claim 8 discloses the plurality of gas flow paths flow are delineated by a gas flow pattern on the inner surface of the apertures of the body (see Sizemore figure 12A).
Regarding claim 10, Sizemore as applied to claim 7 further teaches a second EMR absorbing vent (Sizemore 1108)  of the EMR absorbing vents comprises a second plurality of gas flow paths (see Sizemore figure 12B). Examiner notes that each aperture is a separate gas flow path.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sizemore (US 2017/0071063 A1) as applied to claim 1 above, and further in view of McFadden et al. (US 2004/0020674 A1).
Regarding claim 3, Sizemore as applied to claim 1 discloses the entire housing including the EMIR absorbing vents can be made of material such as aluminum, steel, or a plastic coated/impregnated with metal (Sizemore [0120]).
Sizemore is silent regarding if the plastic impregnated with metal is reversibly deformable.
However, McFadden teaches an EMR shielding material comprising a mixture of conductive materials and absorptive materials (McFadden [0013]) to reflect and absorb EMR over a wide range of operational frequencies. McFadden further teaches the conductive material and absorptive material can be combined in a matrix such as rubber, silicone, or foam (McFadden [0016]) to produce an EMR shielding material that can be free standing (McFadden [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Sizemore’s data processing device to utilize Sizemore’s teachings of using a flexible rubber or silicone matrix impregnated with conductive and absorptive materials to make an EMR absorbing vent that is effective over a wide range of frequencies. Examiner notes that rubber and silicone are reversibly deformable materials.
Regarding claim 4, Sizemore and McFadden as applied to claim 3 teach the absorptive material is a lossy material (McFadden [0036]).
Regarding claim 5, Sizemore and McFadden as applied to claim 4 further teaches that the EMR lossy material may have an electrical loss tangent of greater than about 0.2 (McFadden [0035]).
Regarding claim 6, Sizemore and McFadden as applied to claim 4 teach the EMR lossy material has a magnet loss tangent of greater than 0.5 (McFadden[0035]).
Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sizemore (US 2017/0071063 A1) as applied to claim 10 above, and further in view of Chang et al. (US 2019/0254191 A1).
Regarding claim 11, Sizemore as applied to claim 10 is silent regarding the second plurality of flow paths being delineated by a non-linear gas flow pattern.
However, Chang teaches a backflow preventing vent (Chang 110) for a data processing device (Chang [0002]). The backflow preventing vent comprises a gas flow path (See Chang figure 4A) delineated by a non-linear gas flow pattern on a surface (see annotated figure) of a body and a moving body (Chang 130) that moves to block backflow (see Chang figure 4B).

    PNG
    media_image1.png
    357
    421
    media_image1.png
    Greyscale

Chang figure 4A (annotated)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Sizemore’s data processing device to utilize Chang’s teaching of a non-linear gas flow vent and a moving body configured to block backflow through the vent to produce the predictable result of preventing backflow to prevent hot exhaust air from reentering the data processing device.
Regarding claim 12, Sizemore and Chang as applied to claim 11 above teach a non-linear gas flow pattern is asymmetric about a vertical axis (see Chang figures 4A and 4B). Examiner notes that the claim has not specified an axis about which the flow pattern is asymmetric.
Regarding claim 13, Sizemore and Chang as applied to claim 11 teach the second vent (Sizemore 1108) to which Chang’s vent shape has been applied  corresponds to a shadow of a gas flow control device (Sizemore [0109], see Sizemore figure 12B) hosted by the gas flow control device.
Regarding claim 14¸Sizemore and Chang as applied to claim 13 teach the gas flow control device is a fan (Sizemore [0109]) disposed outside of the internal volume (see Sizemore figure 12B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coppola (US 2018/0249600 A), Lambert et al. (US 2003/0192715 A1), Hailey et al. (US 6,252,161 B1) and Durant et al. (US 2017/0049011 A1) each disclose an EMI shielding air vent. Malone (US 2009/014682 A1) discloses an EMI isolation chamber comprising a reversibly deformable layer and an EMR lossy layer. van Haaster et al. (US2004/0001299 A1) and Schumacher (US 2003/0042990 A1) each disclose an EMI shielding material. Milbrand Jr. (US 2013/0065454 A1) discusses electrical loss tangents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762               

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762